DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4, 12-14, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach an apparatus as claimed in independent Claims 1,5, and 28, particularly comprising:
Claim 1: a trigger actuating a staple driver between unfired and fired positions, a trocar (“elongated coupling member”, as represented by trocar 230 in Figs. 4-6) actuating relative to a staple deck and to the staple driver, an anvil selectively coupling with the trocar, the trocar configured to actuate the anvil relative to the staple deck and defining a gap distance (i.e. gap distance “d” between the staple deck and the anvil in Figs. 10A-B), and a latch assembly having a resilient member actuating a locking body between unlocked and locked configurations in response to the staple driver actuating between the unfired and fired positions, the locking body selectively fixing the trocar relative to the staple deck in the locked configuration, the resilient member being in direct engagement (i.e. direct contact) with both the trigger and locking body, resulting in a position of the locking body being dependent on a position of the trigger.
For illustration and contrast, Figs. 13A-B of the examined specification disclose a resilient member in direct contact with both a locking body 340 (at engagement portion 336 of the resilient member) and the trigger 304 (at engagement portion 334 of the resilient member), having the recited functionality. In contrast, Zhang’s spring 65 is not in direct engagement/contact with both the locking body 64 and trigger 18 (see Figs. 2-3 and 7).
Claim 25:  a trigger actuating relative to a body of the apparatus, a staple driver operable to actuate relative to a staple deck between unfired and fired positions, a trocar (“elongated coupling member”, as represented by trocar 230 in Figs. 4-6) actuating relative to the staple deck and to the staple driver, an anvil selectively coupling with the trocar, the trocar configured to actuate the anvil relative to the staple deck and defining a gap distance (i.e. gap distance “d” between the staple deck and the anvil in Figs. 10A-B), and a latch assembly having a biasing member coupled to both the trigger and locking body, the latch assembly actuating relative to the trigger between unlocked and locked configurations, the latch assembly inhibiting movement of the trocar in the locked configuration and permitting trocar movement relative to the staple deck in the unlocked configuration, the trigger driving the latch assembly toward the locked configuration while actuating the staple driver from the unfired position toward the fired position. 
For illustration and contrast, Figs. 13A-B of the examined specification disclose a biasing member coupled with both a locking body 340 (interfacing at engagement portion 336 of the resilient member) and the trigger 304 (interfacing at engagement portion 334 of the resilient member), having the recited functionality. In contrast, Zhang’s spring 65 is not coupled with both the locking body 64 and trigger 18 (see Figs. 2-3 and 7).
Claim 28:  a trigger actuating relative to a body of the apparatus, a staple driver operable to actuate (by the trigger, per point d-ii) relative to a staple deck between unfired and fired positions, a trocar (“elongated coupling member”, as represented by trocar 230 in Figs. 4-6) actuating relative to the staple deck and to the staple driver, an anvil selectively coupling with the trocar, the trocar configured to actuate the anvil relative to the staple deck and defining a gap distance (i.e. gap distance “d” between the staple deck and the anvil in Figs. 10A-B), and a latch assembly actuating relative to the trigger between unlocked and locked configurations in direct response to the trigger actuating relative to the body, the latch assembly inhibiting movement of the trocar in the locked configuration while the staple driver is being driven into the fired position.
For illustration and contrast, Figs. 13A-B of the examined specification disclose latch assembly having locking body 340 inhibiting movement of the trocar 230 in a locked configuration, while the staple driver is being driven into the fired position (Para 0101 of the published specification: “latch block (340) may prevent actuation of trocar actuator (331) during exemplary firing of firing system such that gap distance d does not undesirably deviate between the operator visually confirming gap distance d and the operator stapling and severing tissue”).
In contrast, Zhang’s apparatus lacks the recited capabilities, for example locking body (pawl 64 only inhibiting the trocar movement while still permitting the staple driver to be driven into the fired position and trigger 18 (see Figs. 2-3 and 7).
Since the prior art (e.g. Zhang) teaches apparatuses that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2-4, 12-14, and 21-24, and 26-27 are allowable as depending from independent Claims 1, 25 and 28, which have allowable subject matter, as detailed above.
Note that the allowable claims also include dependent claims 7-11 which were previously withdrawn as directed to non-elected embodiments, claims being presently rejoined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VALENTIN NEACSU/Examiner, Art Unit 3731